Dear Representative Hill,
We have received your opinion request of recent date in which you have requested an opinion relative to the Local Option Liquor Laws, LSA-R.S. 26:581, et seq. The Town of Merryville recently held an election addressing several alcoholic beverage propositions. The only proposition which passed, Proposition Number 1, states:
      "Shall the sale of beverages of alcoholic content containing not more than six percent alcohol by volume be permitted by package only and not for consumption on the premises in the Town of Merryville, Parish of Beauregard, State of Louisiana?"
YES                 NO
283                 278
Regarding the quoted proposition, you state that the owners of two video poker establishments in Merryville have asked if designating  the Town of Merryville as an historical town would permit said  owners to serve alcohol on the premises. Nothing in either LSA-R.S. 26:581, et seq., the Local Option Liquor Law, nor the Video Draw Poker Devices Control Law, LSA-R.S.33:4862.1, et seq.,  provides for such an exception, nor does the added fact that a motel may be adjoined to these video poker establishments change the results of the election legally held pursuant to statute.
Should you need any further assistance, please contact our office.
Very truly yours,
                           RICHARD P. IEYOUB ATTORNEY GENERAL
                           BY: _____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK/cmf:95-199
Representative Herman Ray Hill State Representative, District 32 HC 61, Box 80 Dry Creek, Louisiana 70637
DATE RECEIVED:
DATE RELEASED:
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL